Citation Nr: 1228607	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-37 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1998 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in January 2008, the Veteran also perfected an appeal for the issues of entitlement to service connection for a left ankle disability.  A subsequent rating decisions in January 2009 granted the claim.  This represents a full grant of the benefit sought on appeal for that issue; hence, the matters remaining on appeal are those set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Competent medical evidence indicates that the Veteran does not have, and has not at any pertinent point had, any knee disability.

2.  Competent medical evidence indicates that the Veteran does not have, and has not at any pertinent point had, hypertension.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The requirements for establishing service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2008 letter the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims for service connection for a bilateral knee disorder and hypertension, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2008 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The September 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2008 letter.  

The June 2008 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of  the June 2008 letter, and opportunity for the Veteran to respond, the January 2009 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records and the report of a August 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his wife, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 
	
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) . 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, to include arthritis and hypertension, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341   (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

B. Bilateral Knee Disorder

The Veteran claims entitlement to service connection for a bilateral knee disorder.  In his November 2008 VA Form 9 substantive appeal, the Veteran explained that he hurt his knee while serving in Iraq, and that he failed to seek treatment because he believed his condition would improve, but it did not.  

Service treatment records are silent as to any complaints of or treatment for a knee disorder.  

The Veteran's claims file includes an August 2008 VA general medical examination report.  During his examination, the Veteran described bilateral knee pain, right greater than the left, since 2007.  He explained that he fell on his right knee while in service.  He stated that running aggravated both of his knees and that he sustained a twisting injury to the right knee.  He reported daily knee pain bilaterally.  The examiner stated that x-rays of the knees were normal.  On physical examination, there was no redness or edema, and mild tenderness was found in the right knee.  The VA examiner stated in the diagnosis portion of the examination report that bilateral knee strains could not be diagnosed based on the lack of any objective evidence of a knee condition.

The Board finds that the preponderance of the evidence is against the claim. The findings from the August 2008 VA examination yielded a conclusion that there was not a current knee disability, with no clinical or X-ray evidence of disability.  Only subjective complaints of pain were shown in this examination.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent that the Veteran has provided lay evidence attempting to diagnose a knee disability, and TO link his knee symptoms to service, the lack of objective medical findings of actual disability would result in the need for a competent medical opinion that first establishes a diagnosis supported by both clinical examination and diagnostic testing, and then if such diagnosis was established, would require linking such diagnosed disability to any incident in service to establish service connection.  In this regard, to establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Again, the medical opinion from the August 2008 VA examination provides an unfavorable opinion regarding such a nexus, as no disability was shown, and the most probative evidence does not support a finding of a current disability. 

Moreover, the Veteran is not a medical professional and is not competent to provide a medical opinion diagnosing a right knee disability or linking his subjective complaints of knee pain to any incident taking place in service, as the diagnosis and etiology of knee disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §1110.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1110 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a knee disability. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

C. Hypertension

The Veteran alleges that he has hypertension based upon service incurrence.  He stated that he had elevated blood pressure in service, and thereafter.  The Veteran further stated in his VA Form 9 substantive appeal that his wife was an EMT and nurse's aid and that she did not like how high the Veteran's blood pressure was.  He explained that he was young and in good shape but that his blood pressure was sometimes 157/72, which was in the hypertension range. 

As previously stated, in order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 

In this case, service treatment records are negative as to any treatment for, or complaints or diagnosis of, hypertension. 

After service, the Veteran underwent VA examination in August 2008.  At this examination, blood pressure readings were 135/84, 139/88 and 135/89.  The pertinent diagnosis was elevated blood pressure without a diagnosis of hypertension.  The VA examiner noted that elevated blood pressures were appreciated on examination and in the service medical record.  

At this point the Board notes that 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1), defines hypertension as diastolic pressure being predominantly 90mm or greater; or systolic pressure is 160 or greater with a diastolic blood pressure of less than 90mm

In this case, the Veteran does not meet the first prong of service connection as there is no evidence of a present disability.  Although the Veteran indicates that he had elevated blood pressure, there is no evidence of a diagnosis of hypertension in service or at any time thereafter within the meaning of VA regulations.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1) (2011).  Further, even if the Veteran's blood pressure was elevated at some time in service, he does not and has not, had a diagnosis of hypertension.  He noted that he was in good shape and that his wife, who was an EMT and nurse's aid did not like the Veteran's high blood pressure, however, this does not demonstrate hypertension.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As in the analysis above, however, the issue of whether the Veteran has hypertension goes beyond the purview of the lay person.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.  The Board notes that the Veteran's wife is shown to have commented on the Veteran's high blood pressure. In this case however, the record does not clearly indicate the extent of the expertise of the Veteran's wife, and, even assuming, arguendo, she has the medical expertise to diagnose hypertension, in this case, she indicated merely that she dislike[ed]" the Veteran's high blood pressure. 

Thus, at no point pertinent during the period on appeal has the Veteran been shown to carry a competent diagnosis of hypertension.  As noted, in the absence of proof of a present disability there can be no valid claim."  See Brammer.  Since there is no hypertension present in service, within one year of service discharge, or thereafter, service connection for hypertension must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


